Order unanimously affirmed without costs. Memorandum: Respondent father appeals from an order revoking a suspended judgment in a permanent neglect proceeding, terminating his parental rights and transferring the guardianship and custody of his child to petitioner. Contrary to the contention of respondent, Family Court’s finding after a hearing that he violated the conditions of the suspended judgment is supported by a preponderance of the evidence (see, Matter of Grace Q., 200 AD2d 894, 895). (Appeal from Order of Lewis County Family Court, McGuire, J.— Terminate Parental Rights.) Present — Green, J. P., Pine, Hayes, Scudder and Burns, JJ.